Williams J.
delivered the opinion of the Court.
As the only inquiry in this case was, as to the possession of the defendants, it was sufficient for the plaintiff to establish the fact, that the defendants were in the actual occupancy of the premises *45in the fall of the year 1821, and that another received the possession from them. The written contract or lease, by virtue of which the tenant took the possession, could not have furnished any better evidence of that fact than the testimony produced. If the terms of the tenancy of Nichols under the defendants had come in question, the lease would have furnished the best evidence of these terms; but neither the terms nor the execution of the lease could have come in question in this case. It was sufficient for the plaintiff to know and to prove that the person iri possession was placed there by the defendants, who had themselves been in the actual occupation of the premises. He could not be supposed to be acquainted with the contract existing between the defendants and their tenant; neither could it be material for him to introduce if it had been known.
Nonsuit set aside and new trial granted.
[Chief Justice Skinner having been of counsel did not sit in this cause.]